Citation Nr: 1004344	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  96-11 626	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Wilmington, Delaware

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1151 and, if so, whether 
the claim should be allowed.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1310.  


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney-at-
law


WITNESSES AT HEARING ON APPEAL

Appellant, C.S., and C.M.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from April 1941 to December 
1945.  The Veteran died in February 1988.  The appellant is 
the Veteran's widow.  At his death his only service-
connected disability was postoperative residuals of a right 
hip replacement, rated 70 percent disabling.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wilmington, Delaware.  

The extended procedural history of this case is related as 
follows.  

Service connection for the cause of the Veteran's death was 
denied by a rating action in March 1988.  The appellant 
submitted a notice of disagreement (NOD) in April 1988 and a 
statement of the case (SOC) was issued in May 1988.  When 
the appellant testified at a personal hearing in July 1988 
she questioned the adequacy and appropriateness of VA 
medical care received by the Veteran during his final 
hospitalization, also reporting that he first experienced a 
transient ischemic attack following his hernia surgery at a 
VAMC in March 1987.  

After a September 1988 administrative investigation report, 
regarding the care given to the Veteran from January 30, 
1988, until his death on February 1988, a supplemental SOC 
(SSOC) in November 1988 addressed service connection for the 
cause of the Veteran's death on a direct basis and pursuant 
to 38 U.S.C.A. § 351 (the predecessor of 38 U.S.C.A. 
§ 1151).  At that time the appellant was notified of the 
necessity of submitting a timely substantive appeal in order 
to complete her appeal.  The appellant did not submit a 
timely appeal of the denial of service connection for the 
cause of the veteran's death, which became final.  

The appellant's June 1993 statement was subsequently 
construed as a claim to reopen the issue service connection 
for the cause of the Veteran's death under 38 U.S.C.A. 
§ 1151.  A March 1995 rating decision denied service 
connection for the cause of the Veteran's death under 
38 C.F.R. § 1151.  The appellant appeared at an RO hearing 
in March 1996.  She also testified at her personal hearing 
before the Board in May 1998.  

A January 2000 Board decision denied service connection for 
the cause of the Veteran's death (dependency and indemnity 
compensation (DIC)) under the provisions of 38 U.S.C.A. 
§ 1151 due to his VA treatment on the basis that the claim 
was not well grounded.  That decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
which in January 2001, pursuant to an unopposed motion, 
remanded the claim for readjudication following compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(which was enacted in November 2000, after the January 2000 
Board decision).  In September 2001 the Board remanded that 
claim for compliance with the VCAA, noting that the VCAA 
eliminated the concept of a well-grounded claim.  

An April 2004 Board decision denied service connection for 
the cause of the Veteran's death under 38 U.S.C.A. § 1151 
based on the Veteran's VA treatment, finding that the 
objective clinical evidence did not demonstrated an 
disability or additional disability due to VA treatment.  
That decision was appealed and the Court remanded the case 
in June 2005 to address entitlement to service connection 
for the cause of the Veteran's death under 38 U.S.C.A. 
§ 1310 and 38 U.S.C.A. § 1318.  The June 2005 Joint Motion 
for Remand agreed that the appellant abandoned the claim of 
service connection for the cause of the Veteran's death, 
i.e., DIC, under 38 U.S.C.A. § 1151.  

A January 2006 Board remand stated that before the Veteran 
died in February 1988, he submitted a claim for an increased 
rating for his service-connected disability.  However, after 
he died later that month, and after a claim for accrued 
benefits was submitted later the same month, the RO did not 
adjudicate that claim for accrued benefits in the February 
1988 rating decision but only addressed service connection 
for the cause of his death.  So, the issue of an increased 
rating from 70 percent for a right hip replacement, for 
accrued benefits purposes, was referred to the RO for 
appropriate action.  

The January 2006 Board remand also noted that the RO had 
still not adjudicated an initial claim for service 
connection for the cause of death under 38 U.S.C.A. § 1318 
nor reopening of a claim for service connection for the 
cause of death under 38 U.S.C.A. § 1310 (because and appeal 
was not perfected from the February 1988 rating decision 
which originally denied service connection for the cause of 
death under 38 U.S.C.A. § 1310).  Also, compliance with the 
VCAA was required as to both claims.  

A July 2006 rating decision denied the claim for DIC under 
38 U.S.C.A. § 1318 and the appellant perfected an appeal of 
this issue upon filing a substantive appeal in February 
2007.  

A January 2007 SSOC addressed service connection for the 
cause of the Veteran's death under 38 U.S.C.A. § 1310 and 
38 U.S.C.A. § 1151.  It was also noted that the Veteran had 
never filed a claim for service connection for a psychiatric 
disorder in his life-time and the evidence did not show that 
he met the criteria to a TDIU rating in 1977.  In response, 
the appellant's representative filed a VA Form 9 in January 
2007 and in an accompanying statement alleged that the 
January 2007 SSOC was a de facto rating decision denying 
service connection for PTSD for accrued benefits and a TDIU 
rating for accrued benefits.  

Then a July 2007 Board remand, to afford the appellant the 
opportunity to testify at a videoconference, noted that on 
the Veteran's April 1980 Income-Net Worth and Employment 
Statement and he had written: "Vet applying for 
consideration - unemployability rating for s/c right hip 
condition."  In the 2007 Board remand this was construed to 
be a claim for a total disability rating based on 
unemployability (TDIU).  However, this April 1980 TDIU claim 
was never adjudicated during the Veteran's lifetime or, for 
the purpose of accrued benefits, after his death.  Thus, the 
claim for a TDIU rating, for the purpose of accrued 
benefits, was referred to the RO for adjudication.  

The appellant, her son, and her daughter testified at a 
November 2007 videoconference.  It was contended that a 
record in 1986 (apparently a VA outpatient treatment record) 
constituted an informal claim for service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  Page 39 of that transcript.  The Board 
construes this to be a claim for service connection for a 
psychiatric disorder, to include PTSD, for the purpose of 
accrued benefits.  

Then, a February 2008 Board decision denied service 
connection for the cause of the Veteran' death (DIC) under 
38 U.S.C. § 1318 but remanded the application to reopen a 
claim of service connection for the cause of the veteran's 
death under 38 U.S.C.A. § 1310, based on alleged new and 
material evidence, for compliance with the holding of the 
Court in Kent v. Nicholson, 20 Vet. App. 1 (2006).  

It was noted that the appellant had not perfected an appeal 
from the original 1988 denial of the original claim for 
service connection for the cause of the Veteran's death 
under 38 U.S.C.A. § 1310 and that the reason for that 
decision was that the evidence did not show a relationship 
between the Veteran's service-connected right hip 
replacement and the cause of his death (cardiopulmonary 
arrest due to left cerebral vascular accident).  The case 
was remanded for VCAA compliance with the holding in Kent, 
Id. 

In August 2008 the appellant's attorney applied to reopen 
the appellant's claim for service connection for the cause 
of the Veterans death (DIC) under 38 U.S.C. § 1151, 
submitting therewith a favorable opinion from a private 
physician.  

Following an April 2009 RO's request to the Wilmington VAMC 
Chief of Staff for an opinion addressing entitlement for 
service connection for the cause of the Veteran's death 
under 38 U.S.C. § 1151, which in May 2009 was negative, a 
May 2009 rating decision confirmed and continued the denial 
finding no new and material evidence since the April 2004 
Board denial of that claim (which, as noted, had been 
abandoned on appeal to the Court).  An NOD to that denial 
was filed in June 2009.  

Separate SSOCs in July 2009 addressed the issues of whether 
new and material evidence had been received to reopen the 
claim of service connection for the cause of the Veteran's 
death, under 38 U.S.C. § 1310, and whether new and material 
evidence had been received to reopen the claim of service 
connection for the cause of the Veteran's death, under 
38 U.S.C.A. § 1151.  The appeal was perfected by filing VA 
Form 9 in September 2009, in which a videoconference was 
requested.  The appellant and her attorney were notified by 
RO letter dated November 2, 2009, of a videoconference 
hearing scheduled for December 8, 2009, but the appellant 
failed to attend that videoconference hearing.  

Subsequently, the Veteran's attorney submitted additional 
evidence in the form of medical article and waived initial 
RO consideration of that evidence.  

In view of the foregoing, the following matters are referred 
to the RO for initial consideration: (1) entitlement to a 
rating in excess of 70 percent for postoperative residuals 
of a right hip replacement, for the purpose of accrued 
benefits, and (2) to a TDIU rating, for the purpose of 
accrued benefits, and (3) whether during his life-time a 
claim for service connection for a psychiatric disorder, to 
include PTSD, was filed and, if so, whether the claim should 
be granted, for the purpose of accrued benefits (as to this 
latter claim see pages 36 and 37 of the November 2007 
videoconference, suggesting that clarification of alleged 
treatment as a claim may be needed).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 1988 and cause of death was 
cardio-pulmonary arrest due to left cerebral vascular 
accident (massive).  No autopsy was performed.  At his 
death, his only service-connected disorder was postoperative 
residuals of a right hip replacement evaluated as 70 percent 
disabling. 

2.  A decision of the Board in April 2004 denied service 
connection for the cause of the Veteran's death under 
38 U.S.C. § 1151 and, because the claim was abandoned upon 
appeal to the Court, it is final.  

3.  The evidence received since the Board decision of April 
2004, when considered with the evidence previously of 
record, relates to an unestablished fact and raises a 
reasonable possibility of claim substantiation.  

4.  VA's failure to properly treat the Veteran's 
hypertension was the proximate cause of his fatal stroke.  




CONCLUSIONS OF LAW

1.  A decision of the Board of April 2004 denied service 
connection for the cause of the Veteran's death under 
38 U.S.C. § 1151 and is final.  38 U.S.C.A. § 7104(b) (West 
2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2009).  

2.  The new and material evidence, when considered with the 
old evidence, is sufficient to reopen the claim for service 
connection for the cause of the Veteran's death under 
38 U.S.C. § 1151.  38 U.S.C.A. §§ 1151, 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 3.358, 20.1105 (2009).  

3.  The criteria for service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1151 have been met.  
38 U.S.C.A. § 1151 (West 200); 38 C.F.R. § 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, 
and implemented in part at 38 C.F.R § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five 
elements of a service connection claim.  The five elements 
are: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In light of the favorable disposition, further discussion 
here of compliance with the VCAA with regard to the claim to 
reopen is not necessary.  

Further, in light of the favorable disposition the Board 
need not address the contention in the recent brief 
submitted in support of the claims that the RO should have 
obtained and considered VA Quality Assurance records and 
that a copy of those records should have been provided to 
the appellant prior to final adjudication of her claim.  

However, in this regard, pursuant to a July 2003 request, an 
August 2003 Report of Contact reflects that after a search 
there were no Quality Assurance Records pertaining to the 
Veteran.  Generally see Norvell v. Peake, 22 Vet. App. 194, 
199 - 201 (2008). 



Service Connection for the Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  
For a service-connected disability to be a contributory 
cause of death, it must be shown that it contributed 
substantially or materially, that it combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  

38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 provides that service connection for the 
cause of a Veteran's death may be awarded for a qualifying 
death of a Veteran in the same manner as if such additional 
disability were service-connected.  The enabling regulation 
is 38 C.F.R. § 3.361.  

Except as to claims based on Compensated Work Therapy (under 
38 C.F.R. § 3.361(A)(2)), 38 C.F.R. § 3.361(a) states 
38 C.F.R. § 3.361 governs original claims and claims to 
reopen for benefits under 38 U.S.C.A. § 1151 which are 
received on or after October 1, 1997.  

Under 38 C.F.R. § 3.361(c) claims based on additional 
disability or death due to hospital care, medical or 
surgical treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or 
(d)(2) of this section.  

38 C.F.R. § 3.361(c)(1) provides that to establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in 
the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional 
disability or died does not establish cause.  

38 C.F.R. § 3.361(c)(2) provides that hospital care, medical 
or surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat 
the disease or injury proximately caused the continuance or 
natural progress. 

38 C.F.R. § 3.361(c)(3) provides that additional disability 
or death caused by a veteran's failure to follow properly 
given medical instructions is not caused by hospital care, 
medical or surgical treatment, or examination.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event  that directly 
caused the disability or death, as distinguished from a  
remote contributing cause.  

38 C.F.R. § 3.361(d)(1)(i) provides that to establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the veteran's additional disability or death (as explained 
in paragraph (c) of this section); and VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider.  

Also, 38 C.F.R. § 3.361(d)(2) provides that whether the 
proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health 
care provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  

Reopening of the Claim for DIC under 38 U.S.C.A. § 1151

In a decision, promulgated in April 2004, the Board denied 
service connection for the cause of the Veteran's death 
under 38 U.S.C. § 1151.  That claim was abandoned upon 
appeal of the April 2004 Board decision to the Court.  

A final Board decision subsumes all prior rating actions 
which addressed the issue on the merits and the claim may 
not thereafter be reopened and allowed on the same factual 
basis; rather new and material evidence must be presented to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7104(b). 

Regardless of how the RO ruled on the question of reopening, 
the Board must re-decide that matter on appeal, because 
reopening is jurisdictional.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).  

The appellant's application to reopen the claim was received 
after 2001.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). The 
ultimate weight to be accorded evidence is a question of 
fact that must be determined after the claim is reopened and 
based on all of the evidence on file.  Id. at 513.  

New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

At the time of the 2004 Board decision a different theory of 
entitlement to service connection for the cause of the 
Veteran's death under 38 U.S.C.A. § 1151 was argued and 
address, as opposed to the current theory that VA did not 
properly treat the Veteran's nonservice-connected 
hypertension.  However, a new theory of causation for the 
same disease or injury that was the subject of a previously 
denied claim cannot be the basis of a new claim, and instead 
the matter must be treated as a claim to reopen.  Boggs v. 
Peake, 520 F.3d 1330, 1336-37 (Fed.Cir. 2008).  

Evidence Previously Considered 

The evidence on file at the time of the April 2004 Board 
decision which denied service connection for the cause of 
the Veteran's death under 38 U.S.C. § 1151 based on the 
deceased Veteran's treatment at a VA medical facility, 
established that at the Veteran's death in February 1988 the 
official death certificate listed the immediate cause of 
death as cardio-pulmonary arrest due to left cerebral 
vascular accident (massive).  No autopsy was performed.  At 
his death, the Veteran's only service-connected disorder was 
postoperative residuals of a right hip replacement evaluated 
as 70 percent disabling.  

The reports of the Veteran's physical examination on 
separation from service in December 1945, and his VA 
examinations conducted in December 1945, June 1948, and 
February 1949 reflect that the cardiovascular system was 
normal.

VA medical records dated in December 1973 reflect a 
diagnosis of hypertension.  When the Veteran was 
hospitalized in July 1977 for hip replacement surgery, an 
EKG revealed a left anterior hemi-block, with nonspecific 
ST-T changes.

On examination in May 1980 the Veteran had peripheral 
vascular insufficiency in the right lower extremity.  When 
evaluated in July 1980 the conclusion was that he had aorto-
iliac disease with intermittent claudication.  It was felt 
that he was completely disabled by peripheral vascular 
obstructive disease. 

During VA hospitalization in March 1987 the Veteran 
underwent surgical repair of recurrent left inguinal hernia 
with uncomplicated recovery.  The discharge diagnoses 
included hypertension, peripheral vascular disease, 
atherosclerotic cerebrovascular disease, and status post 
right parieto-occipital infarct with vertebro-basilar 
insufficiency. 

The Veteran underwent VA hospitalization n April 1987 for 
symptoms of left sided weakness and slurred speech.  Several 
days prior to admission he had begun experiencing dizziness 
and lightheadedness; occurring when he moved his head in 
particular positions, especially tilting his head backwards.  
On the night of admission he noticed that he suddenly was 
unable to move his left side and his wife had noted he had 
slurred speech.  These complaints lasted for about four 
hours, before resolving, during which he was seen in the 
emergency room.  His past medical history included 
hypertension, peripheral vascular disease, basilar artery 
insufficiency, and old cerebrovascular accident by CT head 
scan in June 1985.  A cardiac examination revealed a 
systolic murmur at the left lower sternal border.  An EKG 
showed left ventricular hypertrophy with a strain pattern.  
Serial EKGs and cardiac enzymes disclosed no evidence of 
myocardial infarction.  After a neurology consultation it 
was felt his symptoms were the result of vertebral-basilar 
insufficiency.  An EEG revealed a large infarct in the right 
middle cerebral artery distribution, which was considered to 
be old.  The discharge diagnoses included transient ischemic 
attacks, vertebral-basilar insufficiency, history of 
cerebrovascular accident, peripheral vascular disease, and 
hypertension. 

The Veteran was again hospitalized about 10 days later.  At 
that time, he had difficulty walking and climbing stairs, 
and he reported dropping objects from his left hand.  A 
cardiac examination revealed a murmur at the left sternal 
border.  Popliteal, dorsalis pedis and posterior tibial 
pulses were absent, bilaterally but femoral pulses were +1, 
bilaterally.  Neurologically, he was alert and oriented.  An 
EKG disclosed left axis deviation, left atrial enlargement, 
and left ventricular hypertrophy.  A chest x-ray showed mild 
cardiomegaly and atherosclerotic disease.  He was 
transferred to a Nursing Home Care Unit for further 
rehabilitation from his recent cerebrovascular accident 
(stroke).  The diagnoses included dispositional placement 
problem, vertebral-basilar insufficiency, hypertension, 
coronary artery disease, left hemiparesis secondary to old 
cerebrovascular accident.  

VA medical records show that the Veteran was admitted to the 
Nursing Home Care Unit in May 1987.  A review of his records 
established he had had basilar artery symptoms since June 
1986, and that on hospitalization at that time a CT scan had 
revealed a right parietal-occipital infarct.  On physical 
examination in 1987 a systolic murmur was heard.  His heart 
was not enlarged and cardiac rhythm was regular.  Pulses 
were not palpable at his femoral arteries or in his feet.  
While in the Nursing he continued to have transient ischemic 
attacks.  In January 1988 he had several more transient 
ischemic attacks and on January 30, 1988, he was transferred 
to the hospital for further care following a very severe 
transient ischemic attack.  

Records of the Veteran's terminal period of hospitalization 
show that a CT scan on admission revealed an old right 
parietal occipital lesion.  On February 1, 1988, he became 
lethargic with a dense right hemiplegia and Cheyne-Stokes 
respirations.  He was intubated in the Medical Intensive 
Care Unit and started on Heparin but, thereafter, his 
neurologic status remained very poor.  A repeat CT head scan 
on February [redacted], 1988, revealed a very large left parietal 
infarct covering two-thirds of his parietal lobe.  Given his 
very poor mental state and quality of life, his family 
decided that no code blue status would be instituted.  He 
was subsequently found pulseless and apneic. 

When the appellant testified at a personal hearing in July 
1988 she questioned the adequacy and appropriateness of VA 
medical care received by the Veteran during his final 
hospitalization.  She also reported that he had first 
experienced a transient ischemic attack following his VA 
hernia surgery in March 1987.  

In response to the appellant's allegations, the RO sent a 
letter in September 1988 to a VA Chief of Staff requesting a 
VA administrative investigation into the care given the 
Veteran from January 30, 1988, until his death.  It was 
noted that the Veteran had been a patient at a VA facility 
from January 30, 1988, until his death in February 1988.  He 
was received as an inpatient transfer from a nursing home 
care unit which he had been since April 1987.  The widow was 
claiming service connection for the cause of the Veteran's 
death as resulting from improper or negligent VA medical 
care.  The specific allegations were, as to improper 
administration of medication, that on January 30, 1988, 
insulin was administered without food and that further 
glucose was not timely administered; that no medication or 
food was given on January 31, 1988; and that heparin was 
inappropriately administered from February 1, 1988, until 
February [redacted], 1988, with all of the above combining to cause 
or contribute to the Veteran's documented left 
cerebrovascular accident.  It was also alleged that 
negligence in care provided at the Nursing Home Care Unit 
resulted in onset of pneumonia on February 1, 1988.  

An investigation was requested in August 1988 by a VA 
Medical Center Director. 

The investigative report, dated in September 1988, reflects 
that the appellant alleged that during that time frame 
improper or negligent VA medical care contributed to his 
death.  As to the scope of the inquiry, the investigation 
included a through review of the Veteran's medical records 
from January 30, 1988, to his death and the appellant's 
allegations in her letters and statements.  The 
investigation report was signed by the three members of the 
investigation board, including two medical doctors.  It 
reflects the following conclusions: A.) the Veteran's sudden 
worsening condition of deterioration was a progression of 
his underlying disease. B.) there was no indication that any 
of his treatment either precipitated or accelerated that 
progress. C.) he received appropriate care within the 
accepted standards of medical practice. D.) There was no 
evidence of neglect on the part of VA staff.  

The appellant testified at an RO hearing in March 1996, 
reiterating her assertions about the inadequacy of VA 
medical care given the Veteran during his final 
hospitalization, and she stated that his first transient 
ischemic attack occurred in April 1987.  

The appellant testified at a Board hearing May 1998 that 
prior to his March 1987 VA hernia surgery the Veteran had no 
history of heart problems or transient ischemic attacks.  In 
response to questioning about private medical treatment 
prior to his March 1987 VA surgery, the appellant stated, "I 
have his medical record from the Union Hospital when he had 
his cardiac surgery and he I have medical records from St. 
Francis when he had the hernia surgery and there were no 
problems, . . . ."

Received in June 1998 were private medical reports signed by 
D.J.P., M.D., and dated in December 1968 to January 1969 
reflecting that when the Veteran underwent hernia surgery at 
St. Francis Hospital, an EKG conducted prior to admission 
revealed normal findings, and that his postoperative course 
was uneventful. 



Additional Evidence

At the November 2007 videoconference much of the testimony 
adduced from the appellant, her son, and her daughter 
addressed entitlement to service connection for the cause of 
the Veteran's death under 38 U.S.C.A. § 1318 (a claim that 
was denied by the Board in a February 2008 decision) and 
focused on his employability after his right hip replacement 
and whether he had a psychiatric disorder, although the 
appellant's attorney conceded that the Veteran had never 
filed a formal claim for service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD) during his life-time.  Pages 36 and 37 of 
that transcript.  However, it was contended that a record in 
1986 (apparently a VA outpatient treatment record) 
constituted an informal claim for service connection for a 
psychiatric disorder.  Page 39 of that transcript.  

The additional evidence received since the April 2004 Board 
decision includes an undated statement from Dr. G. J. H. 
reflecting that he had reviewed the Veteran's service 
treatment records, VA medical records, and expert reports.  
The Veteran's history was that he had had fractured his 
right acetabulum, inferior and superior pelvic rami, and 
possibly the right femur in 1945, as a result of which, 
after treatment, he was discharged from military service.  
His right hip had continued to be problematic, causing pain 
and limited function, as evidenced by progression of 
osteoarthritis and probable osteonecrosis of the right 
femoral head.  He had a right total hip replacement in 1977.  
In spite of this surgery, he continued to have bony 
dysfunction and osetoarthrosis of the right hip, pain, and 
uneven gait, described as a gluteus medius lurch, requiring 
the use of a Canadian crutch.  

Dr. G. J. H. continued, stating that the Veteran had been 
followed by VA for type II diabetes and hypertension.  In 
October 1974, his blood pressure was 176/114 and 174/106.  
In July 1975 it was 150/94 and several days later it was 
130/90.  His blood pressure medications were not adjusted on 
any of these dates and close follow-up was not instituted.  
After his 1977 right hip replacement, his next VA outpatient 
visit was July 1980 for possible radiculopathy with 
claudication symptoms and lower extremity blood pressures 
revealed peripheral vascular disease.  His upper extremity 
blood pressure was 140/70 and no changes in blood pressure 
medications were ordered.  In January 1982, he had surgery 
to remove a loose trochanteric wire from his prior right hip 
surgery.  In consultation a neurologist diagnosed peripheral 
neuropathy.  On outpatient treatment visits, his blood 
pressure in May 1985 was 128/90; in June 1986 it was 146/92; 
in July 1986 it was 158/100, and later that month it was 
132/84.  In August 1986 it was 144/88 and later that month 
it was 140/88 and even later that month it was 150/90.  
Again, no changes in his blood pressure medications were 
instituted.  Blood pressure recordings continued at 130/90 
in January 1986; 136/88 in September 1986 and 158/86 later 
that month; 152/90 twice in October 1986; 132/90 in November 
1986; and 140/90 and 146/110 in December 1986.  At the time 
of the December 1986 visit he was diagnosed with possible 
mitral regurgitation with congestive heart failure and, for 
the first time, a medication adjustment was instituted with 
an increase of Lasix to 80 milligrams daily.  Blood pressure 
was 160/100 later in December 1986 and was attributed to his 
dietary indiscretions, and no medication changes were made.  
His blood pressure reading in January 1987 was 140/88 and in 
February 1987 it was 156/84, and again no medication changes 
were made.  

Dr. G. J. H. further stated that the Veteran then had 
inguinal hernia surgery in March 1987 and no postoperative 
complications were noted.  He underwent VA hospitalization 
in April 1987 for left-sided weakness and slurred speech, 
and was discharge later that month with a diagnosis of a 
transient ischemic attack, vertebro-basilar insufficiency, 
and as per EEG, "a large infarct in the right middle 
cerebral artery distribution, which was thought to be old."  

The Veteran had then been readmitted in April 1987 for 
"dispositional placement problem" as his care needs, 
secondary to his stroke, were too much for his wife to 
handle.  Of note, blood pressure on admission was 168/96 and 
he was transferred to a nursing home care unit on May 12, 
1987.  He continued to have transient ischemic attacks in 
the nursing home care unit and on January 30, 1988, he was 
transferred back to the hospital for care following a 
"rather severe" transient ischemic attack.  He continued to 
decline neurologically and a stat CT scan in February 1988 
revealed a "new stroke encompassing approximately 2/3 of the 
left hemisphere."  He died of complications of his stoke 
several days later.  

Dr. G. J. H. then stated that after his review, he offered 
the following medical opinion within a reasonable degree of 
medical certainty based on his education, training, and 
experience.  First, the standard of care regarding blood 
pressure control in the Veteran's medical treatment was not 
met.  As indicated, his blood pressure elevations were 
rarely addressed by medication treatment adjustment and 
close monitoring was never instituted and, as a result, his 
blood pressure remained elevated for extended periods of 
time.  The strongest risk factor for a stroke was 
hypertension and control of hypertension significantly 
lowered this risk.  Second, it was as likely as not that the 
strokes that the Veteran had, including his fatal stroke in 
early 1988, were a direct result of his poorly controlled 
hypertension.  Third, as a result of VA's failure to control 
or adequately treat the Veteran's blood pressure, he died a 
premature death from a stroke in February 1988.  

In response to the statement and opinion of Dr. G. J. H., 
the case was referred for a VA medical opinion addressing 
the VA's treatment of the Veteran's hypertension.  In May 
2009 the Veteran's claim files were reviewed by a VA 
physician who stated that after the review, the Veteran's 
"hypertension treatment was appropriate given the frame of 
time (1988).  There was no malpractice or misjudgment or 
inappropriate therapy noted with my review.  Fluctuating BP 
[blood pressure] is normal and it was appropriately 
addressed and treated."  



Analysis

Reopening

The additional evidence shows more than mere continued 
treatment of the Veteran for hypertension, which was well 
established at the time of the decision by the Board in 
2004.  Rather the additional evidence, in the form of the 
opinion of a private physician, tends to establish a nexus 
between the VA treatment of the Veteran's hypertension and 
his subsequent death.  

As the evidence relates to an unestablished fact necessary 
to substantiate the claim, that is, a nexus between VA 
treatment and the Veteran's death, the absence of which was 
the basis for the prior denial of the claim.  Thus, the 
additional evidence is new and material and raises a 
reasonable possibility of substantiating the claim.  

This is so, because even though the opinion of a VA 
physician in May 2009 was negative and, so, weighs against 
the claim, a weighing of the evidence is not permitted in 
determining whether evidence is new and material for the 
limited purpose of reopening a claim.  Stated simply, if new 
evidence is presented which addresses the reason or reasons 
for which a claim was previously denied, the claim must be 
reopened and only after reopening is all of the evidence 
weighed upon de novo consideration.  

Accordingly, as the additional evidence in this case is new 
and material, the claim is reopened. 

De Novo Adjudication

The appellant is seeking service connection for the cause of 
the Veteran's death, i.e., DIC benefits.  This can be done 
by showing that a service-connected disability, a disability 
for which service connection would have been warranted had 
the Veteran claimed that disability, or a disability 
compensated under 1151, was either a principal or 
contributory cause of death.  In fact, 38 U.S.C.A. § 1151 
specifically provides that compensation and DIC benefits 
shall be awarded for a qualifying additional disability or a 
qualifying death in the same manner as if such additional 
disability or death were service-connected.  

In other words, service connection for the cause of the 
Veteran's death (DIC benefits) benefits may established by 
showing that either a service-connected disability or a 
disability compensated under 38 U.S.C.A. § 1151 was a 
principal or contributory cause of death.  Thus, if the 
Veteran's death was due to disability for which compensation 
was warranted under 38 U.S.C.A. § 1151, entitlement to 
service-connection for the cause of the Veteran's death (DIC 
benefits) would be warranted.  In that case, further 
discussion of whether a service-connected disability was the 
principal or contributory cause of death under 38 U.S.C.A. 
§ 1310 would be moot.  

Here, there are three medical opinions addressing the claim 
for service connection for the cause of the Veteran's death 
under 38 U.S.C.A. § 1151, a private medical opinion and two 
VA medical opinions.  The Board must weigh the conflicting 
medical evidence and may favor the opinion of one competent 
medical expert over another.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) and Owens v. Brown, 7 Vet. App. 429, 
433 (1995).

The Board notes that the weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination or 
review of limited scope, or where the basis for the opinion 
is not stated.  Other factors for consideration are whether 
there was a specific medical reasoning, the thoroughness and 
detail of the opinion, citation to clinical evidence 
supporting the opinion, and access to the Veteran's claims 
files.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993); Struck v. Brown, 9 Vet. App. 145, 155 
(1996); and Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

An opinion containing only data and conclusions is of little 
weight.  Rather, it is the adequacy of the facts upon which 
an opinion is based, together with the rationale explaining 
the significance or lack of significance of the information 
used in reaching the opinion which lends greater probative 
value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008).  

Here, the Board concludes that the favorable private medical 
opinion is of greater probative weight than the negative VA 
medical opinion of May 2009.  

The Board finds that the 1988 investigative report was 
cursory and stated on the conclusions that were reached.  

In this regard, the Board notes that the 1988 investigative 
report conclusions address matters concerning treatment 
unrelated to the Veteran's nonservice-connected hypertension 
and, so, it is not relevant.  Also, the Board notes that the 
2009 VA medical opinion was, at best, cursory in nature.  It 
does not set forth the significant factual elements that 
were the basis of the opinion.  Likewise, other than hinting 
at the significance of the time frame during which the 
Veteran was treated by VA for hypertension, it fails to set 
forth any rationale for the opinion.  Even the reference to 
the time frame during which there was VA treatment for 
hypertension is not clarified other than, perhaps, to 
suggest that the standard of care during that time frame was 
lower than it is currently.  However, this was not stated 
and even if it this had been what was meant, there no 
further explanation of the standard of care in the past as 
compared to any current standard of care. 

On the other hand, the private medical opinion clearly 
consisted of a review of the entire evidence (apparently 
based on evidence forwarded to that physician by the 
appellant's attorney and possibly was evidence forwarded to 
that attorney from a past appeal to the Court).  In any 
event, regardless of the source of the evidence provided, 
the private physician listed the essential background 
material review which included extensive VA outpatient 
treatment notes.  Further, he explained the significance of 
the Veteran's past elevated blood pressure readings, and 
explained the effect of VA's not having closely monitored 
the Veteran's hypertension and not having adjusted his 
hypertensive medications.  Moreover, the private physician 
used the proper standard (as likely as not) in reaching the 
conclusion that the Veteran's fatal stroke was the "direct 
result of his poorly controlled hypertension."  

Accordingly, the Board concludes that the private medical 
opinion establishes the causation requirement of 38 C.F.R. 
§ 3.361(c)(1) and, under 38 C.F.R. § 3.361(c)(2), that VA's 
failure to timely and properly treat the Veteran's 
hypertension led to his death.  

Because service connection for the cause of the Veteran's 
death is granted, on the basis of 38 U.S.C.A. § 1151, the 
issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for the 
cause of the Veteran's death under 38 U.S.C.A. § 1310 is 
moot.  







ORDER

As new and material evidence has been received, the claim 
for service connection for the cause of the Veteran's death 
under 38 U.S.C. § 1151 is reopened, and upon de novo 
consideration, service connection for the cause of the 
Veteran's death, under 38 U.S.C.A. § 1151, is granted.  

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for the 
cause of the Veteran's death under 38 U.S.C.A. § 1310 is 
moot. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


